 

 

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
ALEXANDRIA DIVISION

UNITED STATES OF AMERICA ‘ Case No. 1:19dm50
Vs. . Alexandria, Virginia
‘ October 10, 2019
JOHN DOE 2010R03793, . 12:45 p.m.

Defendant. SEBEED Revactets

TRANSCRIPT OF CONTEMPT HEARING
BEFORE THE HONORABLE ANTHONY J. TRENGA
UNITED STATES DISTRICT JUDGE

APPEARANCES:

FOR THE UNITED STATES: TRACY D. McCORMICK, AUSA
GORDON D. KROMBERG, AUSA
KELLEN S. DWYER, AUSA
THOMAS W. TRAXLER, AUSA
United States Attorney's Office
2100 Jamieson Avenue
Alexandria, VA 22314

FOR THE GRAND JURY WITNESS: JEFFREY D. ZIMMERMAN, ESO.
Jeffrey Zimmerman PLLC
108 North Alfred Street
Alexandria, VA 22314
and
SUSAN G. KELLMAN, ESO.
Law Offices of Susan G. Kellman
and Associates
25 8th Avenue
Brooklyn, NY 11217

OFFICIAL COURT REPORTER: ANNELIESE J. THOMSON, RDR, CRR
U.S. District Court, Third Floor
401 Courthouse Square
Alexandria, VA 22314
(703) 299-8595

(Pages 1 - 14)

COMPUTERIZED TRANSCRIPTION OF STENOGRAPHIC NOTES

 

Anneliese J, Thomson OCR-USDC/EDVA (703) 299-8595

 
10

11

12

13

14

L5

16

17

18

19

20

21

22

23

24

25

 

 

PROCEEDINGS
(Grand Jury Witness present.)
THE CLERK: Case No. 1:19dm50, United States v. John
Doe 2010R03793. Counsel, would you please note your

appearances for the record.

MR. KROMBERG: Good afternoon, Your Honor. Gordon
Kromberg, Thomas Traxler, Kellen Dwyer, and Tracy McCormick for
the United States.

MS. KELLMAN: Good morning, Your Honor. Susan
Kellman for Jeremy Hammond, and I'm assisted at counsel table,
Your Honor, by Jeffrey Zimmerman, who is local counsel.

THE COURT: All right. Mr. Kromberg, do you want to
tell us where we are?

MR. KROMBERG: Yes, Your Honor. So in August of this
year, Ms. Keliman and I spoke about her client, Jeremy Hammond,
appearing before the grand jury in September or perhaps
speaking with the government outside of the grand jury. It did
not work out.

We brought him to the grand jury on
September 12, I think it was. Mr. Hammond answered a few
questions and then stopped. We then appeared before you. The
government asked that Mr. Hammond be held in contempt -- civil
contempt for failing to answer questions. The Court did not
hold him in contempt but told him that he should be prepared to

answer the questions that were named. We went over those

 

Anneliese J. Thomson OCR-USDC/EDVA (703) 299-6595

 
10

rt

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

questions --

THE COURT: Right.

MR. KROMBERG: -- and the Court said: If you're
going to be brought back in October, you're going to answer
those questions.

So we had the grand jury scheduled for this morning.
Ms. Kellman sent me -- excuse me, Mr. Zimmerman sent me an
e-mail yesterday saying that Mr. Hammond was not going to
testify. Ms. Kellman just seibevebed that to me as we were
waiting for our case to be called.

So, Judge, we think what should happen is that you
should inquire of the witness whether he will, in fact, refuse
to answer the questions that were posed to him before. If he
says that he will not answer those questions, then we think you
should hold him in civil contempt.

THE COURT: He has not been brought before the grand
jury today?

MR. KROMBERG: We did not do that this morning --

THE COURT: All right.

MR. .KROMBERG: -- because we were told he would not
answer questions.

| We have the grand jury scheduled at 1:30 this
afternoon --

THE COURT: All right.

MR. KROMBERG: ‘-- in case he will answer questions.

 

Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

THE COURT: All right.

MR. KROMBERG: Thank you, Your Honor.

THE COURT: All right. Counsel? And for the record,
I have received a motion and memorandum of law in support of an
order to show cause as to why the government's writ summonsing
testimony and this Court's immunity compulsion order should not
be quashed, stayed, or vacated, and I've reviewed that.

MS. KELLMAN: Thank you, Your Honor. Your Honor, I
think that the focus of my presentation this afternoon is on
the seven questions that Your Honor highlighted the last time
that everybody was before you, everybody but me.

THE COURT: All right.

MS. KELLMAN: I was on the phone, and I appreciate
that courtesy, Judge. But as to those seven questions, Judge,
and we've had this discussion, I've had it with my client and
also with the U.S. Attorney's Office, one of the criteria for
bringing an inmate before a grand jury through the, through the
mechanism the government has used, they have to show that
there's some necessity -- not some but that there is necessity,
because what they've done is interrupt his sentence for now.
They've interrupted the program that he was in, and they've
caused him harm without even -- before he's even decided
whether he's answering questions or not.

But the reality is the government has no -- cannot

show any necessity, and we've tried to outline as best we can

 

Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595

 
10

Ti

12

13

14

15

16

ne

18

19

20

21

22

23

24

25

 

 

in our papers why that's the case, but just by way of
background -- and, Judge, respectfully, I think that's one of
the reasons that Judge Preska has asked me to continue my

representation of Mr. Hammond, because I represented him ten

years ago in his underlying case in the Southern District, and

that is because at the time he was arrested, he was certainly

offered plenty of opportunities to cooperate with the

government.

He chose not to cooperate with the government, but

1é

 

Anneliese J. Thomson OCR-USDC/EDVA (703) 299-8595

 
10
si
12
E3
14
r5
16
17
18
19
20
21
22
23
24

25

 

 

MS. KELLMAN: Well, I think, Judge, in fairness,

while yes, he could answer those questions,

THE COURT: Well, what relevance does that have?. Was
there something in his plea agreement that restricted the
government from seeking further testimony from him before a
grand jury?

MS. KELLMAN: Well, I suppose he wouldn't have
immunity The
government's position when we spoke in August was that he has
complete immunity because he has been prosecuted and as a
result of his prosecution --

THE COURT: Right, but what, what relevance does the
scope of his prior prosecution have with respect to his
essential -- what you're arguing is essentially his immunity
from testifying before the grand jury?

MS. KELLMAN: Well, you know, Judge,

and the government hasn't come forward and
said why they -- why the answers to these are necessary, and it
seems to me that the first burden is on the government to show

why these are necessary.

 

Anneliese J. Thomson OCR-USDC/EDVA (703)299-B595

 
10
i
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

What is the government's
representation, it seems to me is a legitimate inquiry for the
Court, what is the government's representation as to why it is
that they need, I think we're talking about essentially the

last few questions?

THE COURT: Right. Well, the relevance strikes the

Court as being apparent on its face.

MS. KELLMAN: But not if they know the answers to the

questions.

 

Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595

 
10
il
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

this material, and if they have it, then what legitimate
purpose other than seeking to punish our client further for not
talking to them, what legitimate purpose do they have for
asking these questions if they, if they have the answers?

I mean, the supervision, as we understood it, of

eawee ete hd

 

Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

And it seems to me that the government now ought to
have the burden before they stop his federal time from running
and punish him further, they ought to have the obligation of
coming forward and not just throwing out questions but explain
to the Court in a way that we can respond to that indicates
that, they have a real need for us, because our view from having
been involved from Day One is that they know the answers to all

these questions. That's ~- that really is our --

i ee

MS. KELLMAN: They have our

 

Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595

 
10

Li

12

13

14

15

16

Li

18

19

20

24

22

23

24

25

 

 

10

-THE COURT: All right. Mr. Kromberg, do you want to
respond to that?

MR. KROMBERG: I think Your Honor may have gotten off
on a tangent. The Supreme Court in a case that came out of
this courthouse, actually the 200 South Washington Street
courthouse, a case that I believe was before both Judge Bryan
and Judge Hilton called R. Enterprises --

THE COURT: Right.

MR. KROMBERG: -- the Supreme Court held the United
States does not have to show necessity before the witness can
be compelled to answer the question.

We don't think that we are required to show why we
need this. We're certainly not required to show it to the, to
the witness. We're happy to tell the Court in an ex parte
setting what the point of all this is, but the law is that the
witness cannot challenge his subpoena on the grounds that he's
not satisfied that the government needs the information.

THE COURT: All right. Anything further? Go ahead.

MS. KELLMAN: If I may, Your Honor, my, my quarrel
with the government's representation about the R. Enterprises
case is that I believe that there's a difference between a writ
ad testificandum or a normal grand jury subpoena. In this

case, my client was brought here as an inmate --

 

Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595

 
10

11

12

13

14

LS

16

17

18

19

20

21

22

23

24

25

 

 

11

THE COURT: Right.

MS. KELLMAN: -- and because of the statute that
permits the government to bring him here without a subpoena,
without any notice, there is -- as I understand the statute and
the case law, there is a requirement under those circumstances,
not under the Rule 17 circumstances but under these
circumstances, that he's an inmate and that he's being brought
here with no notice, that necessity is required, that the
government is required to show necessity.

THE COURT: All right.

MS. KELLMAN: And our view is that they can't.

THE COURT: I understand. I understand.

These objections really are in substance what had
previously been raised at the earlier hearing and which the
Court found insufficient to justify his refusal to testify, and
the Court did order Mr. Hammond to testify at the next grand
jury.

Mr. Hammond, would you come to the podium, please?
Mr. Hammond, did you understand that the Court had ordered you
at the last hearing to testify at the grand jury when it next
sat?

THE GRAND JURY WITNESS: Yes, I understand.

THE COURT: All right. And am I correct that I
understand from your counsel that you refuse to testify before

the grand jury which is now sitting to answer the questions

 

Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595

 
-—~,

10

11
12
13
14
<5
16
i
18
19
20
21
22
23
24

25

 

 

12

that the Court had previously ordered you to answer?

THE GRAND JURY WITNESS: I believe I have just cause
as to why I'm refusing to answer those questions.

THE COURT: Okay. So you are refusing to answer
those questions?

THE GRAND JURY WITNESS: With just cause.

THE COURT: All right. And I want to give you that
opportunity to tell the Court why, why you think you're
justified in not answering those questions.

MS. KELLMAN: Your Honor, I think -- may we have a
moment?

THE COURT: Yeah.

THE GRAND JURY WITNESS: Yeah. I think I'm going to
rely on the arguments made in our brief to show just Cause as
to why I'm not going to answer those questions, Judge.

THE COURT: All right. You don't want to add
anything to what's already been provided by your lawyers?

THE GRAND JURY WITNESS: No.

THE COURT: All right. All right. Mr. Hammond, as
I've indicated earlier, I've reviewed these objections, and
unfortunately for you, they're just not sufficient. I just
don't think there's any legal basis that justifies your not
answering these questions, which are fairly straightforward and
fairly -- I think you could easily answer in quick fashion if

you, if you wanted to.

 

Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595

 
10

Ld

12

L3

14

LS

16

17

18

19

20

21

22

23

24

25

 

 

iS

I'm finding that you have knowingly and willfully
violated the Court's order that you testify before the grand
jury that's now sitting, and I'm going to hold you in civil
contempt, and you'll be committed to the Bureau of -- committed
to the attorney general until such time as you purge that
contempt by testifying before the grand jury or until the
expiration of that grand jury, and the time you spend in civil
contempt will be in addition to your current sentence.

Is there anything else?

MR. KROMBERG: Not from the government. If there is
anything else, it would be appropriate to open the courtroom.

THE COURT: I am. I'm going to open the courtroom
and put on the record what the Court has done.

MR. KROMBERG: All right. There's nothing else from
the government.

THE COURT: Okay. Anything further you want to put
on the record before we open the courtroom?

MS. KELLMAN: Well, my first request was going to be
to open the courtroom, Judge, so --

THE COURT: All right.

MS. KELLMAN: I don't know if Your Honor is
contemplating a fine. I assume that --

THE COURT: No, not at this point.

MS. KELLMAN: May I have just a moment?

Your Honor, we weren't able to get the minutes from

 

Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

14
the last proceeding from September 12. I'm wondering if Your
Honor would permit us to, just the counsel, for counsel to --

THE COURT: Of the hearing?

MS. KELLMAN: Yes.

THE COURT: Any objection to that?

MR. KROMBERG: No, Your Honor.

THE COURT: All right.

MR. KROMBERG: I would say they --

THE COURT: They need to remain under seal.

MS. KELLMAN: Of course.

THE COURT: Yes.

MS. KELLMAN: Understood. Well, I guess my other
question is would you unseal them?

THE COURT: I'm not going to unseal those. I am
going to put, though, on public record the substance of what
has happened over the last few, few hearings.

MS. KELLMAN: May I have just a moment, Judge?

Yeah, nothing further.

THE COURT: All right, let's open the courtroom.

(Which were all the proceedings
had at this time.)
CERTIFICATE OF THE REPORTER

I certify that the foregoing is a correct transcript of

the record of ay 110) ae matter.
[peviese J. Thomson

 

Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595

 
